Blandford, Justice.
The question here is, whether a constable can protect himself, under a rule, for not making the money due on a fi.fa. placed in his hands, on the ground that thefi.fa. did not follow the judgment upon which it was issued.
This court held in Gladden, sheriff, vs. J. L. & R. H. Cobb, decided at September term, 1884 (73 Ga., 235), that a sheriff would not be protected, upon a rule against him, on the ground that the execution issued on an irregular proceeding, for not collecting the amount due on the execution. The execution in the present case is not void, but only voidable, and could have been amended. The officer is not a judicial, but a ministerial officer ; ho must execute all process placed in his hands which is regular and proper on its face and which is issued by a person having authority to do so. 19 Ga., 139, 268.
Judgment reversed.